     Case 3:19-cv-00919-GPC-AGS Document 7 Filed 06/12/19 PageID.19 Page 1 of 8



1
1    Christine M. Rister, Esq. (CA SBN 225990)
2
     LAW OFFICE OF CHRISTINE RISTER
     3021 Ridge Road, A-102
 3   Rockwall, Texas 75032
4
     Telephone: (469) 314-1700
     E-Mail: christine@risterlaw.com
 5

 6    Attorney for Moneytree, Inc.

7

 8                     UNITED STATES DISTRICT COURT
 9
                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA

10   ALLEN PATTON,                           Case No. 19-CV-919-GPC-AGS
11
                 Plaintiff,                             INC.’S ANSWER TO
                                             MONEYTREE, INC.'S
12                                           COMPLAINT
13         v.

14   MONEYTREE, INC. D/B/A
15   MONEYTREE FINANCIAL
     SERVICES,
16                                           Complaint Filed: May 16, 2019
17               Defendant.                  Trial Date:     Not Set

18

19

20

21

22

23

24

25

26

27

28


     MONEYTREE’S ANSWER TO COMPLAINT
     MONEYTREE'S                                                 Case No. 19-CV-919
     Case 3:19-cv-00919-GPC-AGS Document 7 Filed 06/12/19 PageID.20 Page 2 of 8



1
1          Defendant Moneytree, Inc. ("Moneytree")
                                     (“Moneytree”) answers Plaintiff Allen Patton's
                                                                           Patton’s
2    (“Patton”) Complaint as follows:
     ("Patton")
 3         1.     Moneytree denies that it violated the Telephone Consumer Protection Act
4    (“TCPA”) or the Rosenthal Fair Debt Collection Practices Act ("Rosenthal
     ("TCPA")                                                     (“Rosenthal Act").
                                                                              Act”).
 5         2.     Moneytree admits the allegations of paragraph 2.
 6         3.     Moneytree admits the Court has subject matter pursuant to 28 U.S.C. § 1331
7    and supplemental jurisdiction pursuant to 28 U.S.C. § 1367. Moneytree denies the
 8   remaining allegations of paragraph 3.
 9         4.     Moneytree admits the allegations of paragraph 4.
10         5.     Moneytree is without sufficient knowledge or information to form a belief
11   as to the truth of the allegations of paragraph 5, and on that basis denies each and every
12   allegation contained therein.
13         6.     Moneytree admits the allegations of paragraph 6.
14         7.     Moneytree admits Patton obtained a payday loan from Moneytree.
15   Moneytree denies the remaining allegations of paragraph 7.
16         8.     Moneytree denies Patton made any payments on time. Moneytree admits
17   that Patton owes Moneytree an outstanding balance on his loan. Moneytree denies that
18   the outstanding balance is only $200.00. Moneytree is without sufficient knowledge or
19   information to form a belief as to the truth of the remaining allegations of paragraph 8,
20   and on that basis denies each and every allegation contained therein.
21         9.     Moneytree admits the allegations of paragraph 9.
22         10.    Moneytree denies it made collection calls to Patton in March 2019.
23   Moneytree is without sufficient knowledge or information to form a belief as to the truth
24   of the remaining allegations of paragraph 10, and on that basis denies each and every
25   allegation contained therein.
26         11.    Moneytree is without sufficient knowledge or information to form a belief
27   as to the truth of the allegations of paragraph 11, and on that basis denies each and every
28   allegation contained therein.
                               1
     MONEYTREE’S ANSWER TO COMPLAINT
     MONEYTREE'S                                                             Case No. 19-CV-919
     Case 3:19-cv-00919-GPC-AGS Document 7 Filed 06/12/19 PageID.21 Page 3 of 8



1
1          12.    Moneytree denies the allegations of paragraph 12.
2          13.    Moneytree denies the allegations of paragraph 13.
 3         14.    Moneytree denies the allegations of paragraph 14.
4          15.    Moneytree is without sufficient knowledge or information to form a belief
 5   as to the truth of the allegations of paragraph 15, and on that basis denies each and every
 6   allegation contained therein.
7          16.    Moneytree is without sufficient knowledge or information to form a belief
 8   as to the truth of the allegations of paragraph 16, and on that basis denies each and every
 9   allegation contained therein.
10         17.    Moneytree is without sufficient knowledge or information to form a belief
11   as to the truth of the allegations of paragraph 17, and on that basis denies each and every
12   allegation contained therein.
13         18.    Moneytree admits that it uses pre-recorded voicemail messaging. Moneytree
14   denies that it left a pre-recorded voicemail message in Plaintiff’s
                                                             Plaintiff's voice mailbox every
15   time that Plaintiff did not answer the phone.
16         19.    Moneytree denies the allegations of paragraph 19.
17         20.    Moneytree admits it uses an automated telephone dialing system. Moneytree
18   denies the automated telephone dialing system it uses violates the law. Moneytree is
19   without sufficient knowledge or information to form a belief as to the truth of the
20   remaining allegations of paragraph 20.
21         21.    Moneytree is without sufficient knowledge or information to form a belief
22   as to the truth of the allegations of paragraph 21, and on that basis denies each and every
23   allegation contained therein.
24         22.    Moneytree denies the allegations of paragraph 22.
25         23.    Moneytree is without sufficient knowledge or information to form a belief
26   as to the truth of the allegations of paragraph 23, and on that basis denies each and every
27   allegation contained therein.
28         24.    Moneytree denies the allegations of paragraph 24.
                                              2
     MONEYTREE’S ANSWER TO COMPLAINT
     MONEYTREE'S                                                           Case No. 19-CV-919
     Case 3:19-cv-00919-GPC-AGS Document 7 Filed 06/12/19 PageID.22 Page 4 of 8



1
1          25.    Moneytree restates and realleges its response to paragraphs 1 through 24 as
2    though fully set forth herein.
 3         26.    Moneytree denies the allegations of paragraph 26.
4          27.    Paragraph 27 is a statement of law, which does not require a response thereto
 5   from Moneytree.
 6         28.    Moneytree admits it uses an automated telephone dialing system. Moneytree
7    denies the remaining allegations of paragraph 28.
 8         29.    Moneytree admits that a live agent communicates with the Moneytree
 9   customers. Moneytree denies the remaining allegations of paragraph 29.
10         30.    Moneytree denies the allegations of paragraph 30.
11         31.    Moneytree denies the allegations of paragraph 31.
12         32.    Moneytree denies the allegations of paragraph 32.
13         33.    Moneytree denies the allegations of paragraph 33.
14         34.    Moneytree denies the allegations of paragraph 34.
15         35.    Moneytree denies the allegations of paragraph 35, including the right to
16   recover the requested relief listed after paragraph 35.
17         36.    Moneytree restates and realleges its responses to paragraphs 1 through 35 as
18   though fully set forth herein.
19         37.    Paragraph 37 is a legal conclusion to which no response is required from
20   Moneytree.
21         38.    Paragraph 38 is a legal conclusion to which no response is required from
22   Moneytree.
23         39.    Paragraph 39 is a legal conclusion to which no response is required from
24   Moneytree.
25         40.    Paragraph 40 is a statement of law, which does not require a response thereto
26   from Moneytree.
27         41.    Moneytree denies the allegations of paragraph 41.
28         42.    Moneytree denies the allegations of paragraph 42.
                                               3
     MONEYTREE’S ANSWER TO COMPLAINT
     MONEYTREE'S                                                          Case No. 19-CV-919
     Case 3:19-cv-00919-GPC-AGS Document 7 Filed 06/12/19 PageID.23 Page 5 of 8



1
1          43.    Paragraph 43 is a statement of law, which does not require a response thereto
2    from Moneytree.
 3         44.    Moneytree denies the allegations of paragraph 44.
4          45.    Moneytree denies the allegations of paragraph 45.
 5         46.    Moneytree denies the allegations of paragraph 46 including the right to
 6   recover the requested relief listed after paragraph 46.
7

 8                                AFFIRMATIVE DEFENSES
 9         Moneytree alleges of its own knowledge or on information and belief that Patton
10   is barred or limited in any recovery against it, and Patton's
                                                          Patton’s claims are constrained, under
11   one or more affirmative defenses as follows:
12

13                              FIRST AFFIRMATIVE DEFENSE
14                              (Failure to State a Cause of Action)
15         The Complaint, and each purported cause of action contained therein, fails to state
16   facts sufficient to state a cause of action against Moneytree.
17
18                            SECOND AFFIRMATIVE DEFENSE
19                             (Patton's Violation of Rosenthal Act)
20         Patton intentionally violated the Rosenthal Act in an effort to evade repayment by
21   applying for credit despite knowing there was no reasonable probability of Patton
22   repaying the debt and/or without the intention of repaying the debt (Civil Code §1788.20).
23

24                              THIRD AFFIRMATIVE DEFENSE
25                                     (Civil Code § 1788.30)
26         Patton's claims are barred pursuant to one or more sections of California Civil Code
27   section 1788.30.
28

                                               4
     MONEYTREE’S ANSWER TO COMPLAINT
     MONEYTREE'S                                                           Case No. 19-CV-919
     Case 3:19-cv-00919-GPC-AGS Document 7 Filed 06/12/19 PageID.24 Page 6 of 8



1
1                             FOURTH AFFIRMATIVE DEFENSE
2                       (Telephone Consumer Protection Act Inapplicable)
 3         The Telephone Consumer Protection Act is inapplicable, and Patton's claims are
4    barred, to the extent that Moneytree did not use a prohibited Automatic Telephone Dialing
 5   System to contact Patton.
 6

7                                FIFTH AFFIRMATIVE DEFENSE
 8                                           (Consent)
 9         Patton consented to and approved the acts and events about which he now
10   complains.
11

12                               SIXTH AFFIRMATIVE DEFENSE
13                                            (Waiver)
14         Patton has engaged in conduct and activities sufficient to constitute a waiver of any
15   claim or cause of action which he may otherwise have against Moneytree.
16

17                            SEVENTH AFFIRMATIVE DEFENSE
18                                       (Bona Fide Error)
19         To the extent any violation of law occurred, which Moneytree denies, said violation
20   was not intentional and resulted from a bona fide error notwithstanding the maintenance
21   by Moneytree of procedures reasonably adapted to avoid any such error.
22

23                             EIGHTH AFFIRMATIVE DEFENSE
24                                     (No Willful Conduct)
25         Moneytree acted in good faith at all times in its dealings with Patton, and if any
26   conduct by Moneytree is found to be unlawful, which Moneytree expressly denies, such
27   conduct was not willful and should not give rise to punitive liability.
28

                                               5
     MONEYTREE’S ANSWER TO COMPLAINT
     MONEYTREE'S                                                               Case No. 19-CV-919
     Case 3:19-cv-00919-GPC-AGS Document 7 Filed 06/12/19 PageID.25 Page 7 of 8



1
1                              NINTH AFFIRMATIVE DEFENSE
2                                        (Unclean Hands)
 3         By virtue of Patton’s
                        Patton's unlawful, immoral, careless, negligent, and other wrongful
4    conduct, Patton should be barred from recovering against Moneytree by the doctrine of
 5   unclean hands.
 6

7                              TENTH AFFIRMATIVE DEFENSE
 8                                     (Unjust Enrichment)
 9         Patton is barred from any recovery sought in the Complaint, and each purported
10   cause of action alleged therein, under the doctrine of unjust enrichment.
11

12                          ELEVENTH AFFIRMATIVE DEFENSE
13                                          (Estoppel)
14         Patton has engaged in conduct and activities which estops him from asserting any
15   claim or cause of action against Moneytree.
16

17                           TWELFTH AFFIRMATIVE DEFENSE
18                                     (Failure to Mitigate)
19         Patton has failed to mitigate or attempt to mitigate damages, if in fact any damages
20   have been or will be sustained, and any recovery by Patton must be diminished or barred
21   by reason thereof.
22

23                         THIRTEENTH AFFIRMATIVE DEFENSE
24                                     (Supervening Cause)
25         The causes of action in the Complaint are barred, in whole or in part, to the extent
26   that any injury or loss sustained was caused by intervening or supervening events over
27   which Moneytree had or has no control.
28

                                              6
     MONEYTREE’S ANSWER TO COMPLAINT
     MONEYTREE'S                                                          Case No. 19-CV-919
     Case 3:19-cv-00919-GPC-AGS Document 7 Filed 06/12/19 PageID.26 Page 8 of 8



1
1                          FOURTEENTH AFFIRMATIVE DEFENSE
2                                            (Privilege)
 3         The conduct of which Patton complains is privileged based on the creditor-debtor
4    relationship between Patton and Moneytree.
 5

 6         Moneytree presently has insufficient knowledge or information upon which to form
7    a belief as to whether it may have additional affirmative defenses available. Moneytree
 8   reserves the right to assert additional affirmative defenses if discovery or further analysis
 9   indicates that additional unknown or unstated affirmative defenses would be applicable.
10                                            PRAYER
11         WHEREFORE, Moneytree prays:
12         1.     That Patton take nothing by virtue of his Complaint;
13         2.     That the Complaint against Moneytree be dismissed with prejudice;
14         3.     That the Court award Moneytree its costs of suit and reasonable attorneys'
15   fees, as permitted by law; and
16         4.     For such other and further relief as the Court deems just and proper.
17
18   Dated: June 12, 2019                      LAW OFFICE OF CHRISTINE RISTER
19

20                                             By:   /s/ Christine M. Rister, Esq.
21                                                       Christine M. Rister, Esq.
                                               Attorney for MONEYTREE, INC.
22

23

24

25

26

27

28

                                               7
     MONEYTREE’S ANSWER TO COMPLAINT
     MONEYTREE'S                                                             Case No. 19-CV-919
